Citation Nr: 0416509	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-33 838	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
claimed as coronary artery disease.

2.  Entitlement to service connection for a psychiatric 
disorder claimed as claustrophobia.

(The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain will be the subject of another 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2002, the veteran testified at an RO hearing.  In 
October 2003, the veteran also testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  
Copies of the hearing transcripts are of record.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Before the veteran filed his claim, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In particular, the RO has 
neither notified the veteran to provide any evidence in his 
possession that pertains to the claims nor provided him with 
the regulations implementing the VCAA.  Consequently, a 
remand is required to comply with the notice provisions 
contained in the VCAA.  
 
The Board notes that the duty to assist includes obtaining 
additional service personnel records, Social Security 
Administration records, non-VA and VA treatment records, and 
a medical opinion or examination when needed for a 
determination.  The veteran testified that his heart disorder 
stems from chest pains he was treated for while in service 
and that his claustrophobia was the result of being locked in 
a closet by the military police while stationed in Germany, 
for which he was charged with an Article 15.  He also 
testified that he has been receiving disability from the 
Social Security benefits because of his heart disorder since 
April 1994.  On remand, the RO should obtain copies of the 
veteran's personnel records so as to verify his Article 15 
contention and copies of any SSA decision and supporting 
medical records.  Since the veteran has indicated treatment 
by both non-VA and VA providers, the RO should ask the 
veteran to identify and sign releases for health care 
providers that treated him for a heart or psychiatric 
disorder, to include coronary artery disease and 
claustrophobia, from October 1978 to the present and should 
obtain missing non-VA and VA treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
on the above service-connection issues and the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), and 
request copies of the veteran's service 
personnel records, in particular, any 
Article 15 charges while the veteran was 
stationed in Germany.  If records are 
unavailable, please have the NPRC so 
indicate.  All responses received from 
the NPRC should be associated with the 
claims file. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
heart or psychiatric disorder, to include 
coronary artery disease and 
claustrophobia, from October 1978 to the 
present.  The RO should obtain records 
from each health care provider he 
identifies that might have records, 
including missing records from W. R. 
Keadle, M.D. and the Little Rock VA 
Medical Center, if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.

3.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration.  
If records are unavailable, Social 
Security Administration should so 
indicate.

4.  After completion of 1 through 3 
above, the RO should schedule the veteran 
for examinations by a cardiologist and a 
psychiatrist to clarify the nature, time 
of onset, and etiology of any heart or 
psychiatric disorder(s) found, to include 
coronary artery disease and 
claustrophobia.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and the reports should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
reports should include a detailed account 
of all pathology found to be present.  
The examiner(s) should provide explicit 
responses to the following questions:

(a) Does the veteran have any heart or 
psychiatric disorder(s), to include 
coronary artery disease and 
claustrophobia?  

(b) For any heart or psychiatric 
disorder(s) identified, the appropriate 
examiner should determine the etiology 
and the nature and extent of such 
disorder.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include due to being locked 
in a closet by the military police in 
Germany.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues on appeal.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, including 
38 C.F.R. § 3.159 (2003).  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




